Citation Nr: 1414178	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-36 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for spondylolysis and spondylolisthesis at L5-S1.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening of a previously denied claim of service connection a low back disorder.  

The Veteran testified at a Decision Review Officer hearing in July 2008 and at a Board hearing before the undersigned Veterans Law Judge in June 2013; transcripts of those hearings are associated with the claims file.

This matter comes before the Board as a claim to reopen service connection for a low back disability, which had previously been denied in a December 1969 rating decision; a statement of the case on that issue was issued in May 1970, but no substantive appeal, VA Form 9, or any other correspondence was further received to perfect an appeal.  The Veteran was again informed in 1975 and 1992 letters that his claim had been denied.  Those decisions are final because the Veteran did not appeal.

Since those decisions, the Veteran has submitted a May 2013 medical opinion from Dr. C.N.B. regarding his back claim.  The Board finds that this evidence constitutes new and material evidence sufficient to reopen the claim.  See 38 C.F.R. § 3.156 (2013).  Accordingly, the decision below represents a de novo review of the underlying question of service connection.


FINDINGS OF FACT

1.  Asymptomatic spondylolisthesis at L5-S1 was noted at the Veteran's November 1968 enlistment examination.

2.  Spondylolisthesis at L5-S1 with associated spondylolysis increased during service.

3.  It is not undebatable that the increase in disability that occurred during service was due solely to the normal progression of the disease process.


CONCLUSION OF LAW

The Veteran has spondylolysis and spondylolisthesis at L5-S1 that was aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had active service from November 1968 to August 1969.  At his November 1968 entry examination, the Veteran was noted as having first degree spondylolisthesis at L5-S1, which was completely asymptomatic.  He was accepted into service.  During service, in March, April, and July 1969, the Veteran had complaints of back pain, which were attributed to his spondylolisthesis.  

Eventually, the Veteran underwent a Medical Board Examination in July 1969, which revealed that the Veteran had spondylolisthesis at L5 and spondylolysis at L5.  The Medical Board Report noted that the Veteran completed basic training and individual training, and then suffered "an increase in symptoms."  On examination, the Veteran had slight tenderness over the lower lumbar spine and there was a palpable step-off from L5 to L4.  There was no limitation of motion present.  X-rays demonstrated defects in the pars interarticularis of the fifth lumbar vertebra with slippage of the vertebra forward on the sacrum.  The Medical Board concluded that the Veteran's disability was not incurred in or aggravated by military service.  

The Veteran was subsequently separated from service.  A few months after discharge from service, the Veteran filed for service connection for a lumbar spine disorder.  That claim was denied, and the Veteran submitted a notice of disagreement.  A statement of the case was issued, but the Veteran failed to complete the appeal of his case at that time.  

During that period, however, the Veteran submitted a May 1970 letter from Dr. C.L.B., which noted that the Veteran had not had any medical problems except for when he entered military service when he was informed that he had a bad back, specifically congenital spondylolisthesis.  The Veteran reported that his back got worse during service and that he was given a medical discharge because of his bad back.  Examination of the back revealed no abnormality, spasm or limitation of motion.  He reported slight subjective pain on extreme flexion and extension.  An x-ray of the lumbar spine showed first degree spondylolisthesis at L5-S1 but was otherwise normal.

Other treatment records document that in November 1989 the Veteran was in a motor vehicle accident that caused two different compression fractures of his lumbar spine.  Subsequent VA treatment records demonstrate that the Veteran had a Harrington rod placement procedure after that accident; 1989 operation reports and treatment records confirm this fact.  A single undated 1989 treatment record shows that "[The Veteran] noted some 'numbness' in his legs, which has been present preinjury and preoperatively, assumedly related to his spondylolisthesis at L5."  Consequently, the record suggests that such neurological symptomatology developed after discharge from military service and after Dr. C.L.B.'s 1970 examination of the Veteran.  

In August 2008, the Veteran underwent a VA examination at which time the following was noted:  "multilevel degenerative disk disease, with spondylolisthesis of the fifth lumbar and retrolisthesis of the second lumbar disk on the third lumbar disk and anterolisthesis of the fifth lumbar disk on the first sacral.  There is some anterior wedging of the eleventh thoracic vertebra.  He has posterior fusion of the eleventh thoracic to second lumbar disks, with Harrington rod insertion and bone graft from the left iliac crest.  He has degenerative disk disease as well at multi-levels in the thoracic spine."

The August 2008 VA examiner noted that he extensively reviewed the claims file, including Dr. C.L.B.'s 1970 letter as well as the motor vehicle accident records from 1989.  It was noted that the Veteran complained of increasing low back pain and some radicular symptoms.  It was reported that "[t]he spondylolisthesis and mild degenerative changes noted would not explain these symptoms or the progression of symptoms he has had."  The examiner concluded further that the Veteran's "pre-enlistment diagnosis and separation diagnosis of spondylolisthesis has not been aggravated beyond normal progression during active service.  His current symptoms are less likely as not caused by or a result of any in-service aggravation he may have sustained but is due primarily to the motor vehicle accident in which he sustained severe spinal trauma."

Finally, in a May 2013 letter, Dr. C.N.B., a neuro-radiologist, opined that the Veteran's current lumbar spine problems were made worse-increased in severity-permanently due to his experiences/trauma during military service.  He indicated that the Veteran had spondylolisthesis at L5-S1 on entrance into service.  He further noted that the Veteran "felt a pop" during intense training that was associated with new low back pain.  Dr. C.N.B. specifically noted that the Veteran had new symptoms that caused him to go to a medical board where it was newly determined that he had new spine fractures (spondylolysis) in his pars interarticularis (Pars fractures) portions of his lumbar spine at the L4-5 level.  Dr. C.N.B. pointed out that the L4-5 level was a different level than the reported entry L5-S1 level of spine abnormality and a new level meant that there had been aggravation during service as there was clearly an increase of severity (new fractures at a new level).  (The Board notes that there is no evidence in the service treatment records that document spondylolysis at the L4 level.  The Board finds that Dr. C.N.B.'s opinion is factually inaccurate in this regard.)

The Board obtained a VHA medical opinion from Dr. V.B.N., M.D., in December 2013, which noted that the Veteran was accepted into service even though there was evidence of spondylolysis at L5; by July 1989 he had increased back pain and was examined and there was no evidence of neurological deficit or any radiating pain, just localized pain across his back.  He noted that there was a step-off from the L5 to L4, which indeed was very hard to feel anywhere and is normally very deep even in a very thin individual; such could readily be seen on x-rays, though.  

Dr. V.B.N. opined that the Veteran's spondylolysis was a congenital defect, totally unrelated to his service.  "It was well noted that he was accepted into the service, and his back pain was increasing although the spondylolisthesis had not changed."  He noted that after service the Veteran was involved in a significant motor vehicle accident, which caused a fracture in the thoracic spine requiring lower thoracic upper lumbar stabilization with rods.  "This certainly had nothing to do with the spondylolisthesis at the L5-S1."  

Dr. V.B.N. noted that it was "quite clear" the Veteran has increasing low back pain through the years which was "just a result of the progression of the degeneration of the lumbar spine, which has certainly increased with the pre-existing congenital spondylolysis/spondylolisthesis which is present."  He noted, however that he did not see any specific injury that occurred during his period of active service.  He did note that "a constant pounding and motion of the spine through the years can cause an aggravation of a pre-existing condition.  His period of service was relatively short in order to be a significant factor, if at all."  He also noted that the spondylolisthesis did not seem to change at all, at least in the first few years after discharge from service.  "The spondylolysis is certainly an important and precedence to cause spondylolisthesis, but spondylolisthesis can occur also without spondylolysis.  It is also known that spondylolysis at times can be present without any spondylolisthesis."  

He concluded that he did "not see any definitive, nor even remote possibility that the injury while in service, aggravated the Veteran's pre-existing lumbar spine disorder.  His symptoms were vague, diffused without any localizing radicular symptomatology.  Of course, it the Veteran would develop L4-L5 spondylolisthesis because of overload of that level, but that again would have nothing to do with active military service, as it would occur in anybody with a known diagnosis of spondylolysis and spondylolisthesis at L5-S1.  All in all, [Dr. V.B.N. felt that the Veteran's] chances of his condition being aggravated by active duty [were] extremely remote and unlikely to be of any significance to his overall low back problems."

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Based on the available evidence, the Board finds that the Veteran's spondylolisthesis at L5-S1 and its antecedent spondylolysis were noted on entrance into military service.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §3.306 (2012).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In this case, the Board notes that the evidence is clear that the Veteran's spondylolisthesis and its precursor spondylolysis underwent an "increase in disability" during military service.   Indeed, the Veteran's back disorder was asymptomatic on entrance into service and he began to have pain during service.  Moreover, in the Medical Board, it was noted explicitly that "on return to MCRD, he [] had an increase in symptoms, and medical officers recommended that he be separated from the naval service."  Thus, the Board finds that the presumption of aggravation attaches in this case.  

Upon review of the claims file, the Board finds that there is not clear and unmistakable evidence that demonstrates that the increase noted in service was due to the natural progression of the Veteran's pre-existing condition.  In fact, the VHA opinion noted that the Veteran's "constant pounding and motion of the spine" can increase a pre-existing condition, and the April 1969 service treatment record documents complaints of non-radiating low back pain after prolonged running, sitting, etc.  Moreover, the May 1970 letter demonstrates that the Veteran was no longer "asymptomatic" after his discharge from service, noting that there was at least some increased symptomatology that occurred during service.  Thus, there is evidence of record that makes the question debatable as to whether the Veteran's back worsened because of his service and service-activity, rather than as a result of the normal progression of that disorder.  

Accordingly, by resolving reasonable doubt in favor of the Veteran, the Board finds that the presumption of aggravation is not overcome by clear and unmistakable evidence.  The Board will therefore award service connection for spondylolysis and spondylolisthesis at L5-S1 on the evidence of record.  See 38 C.F.R. § 3.102, 3.303, 3.306.  In so deciding, the Board has applied the benefit-of-the-doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for spondylolysis and spondylolisthesis at L5-S1 is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


